 In the Matter of RAMSAY MILLS,INC.andTEXTILE WORKERS UNION OFAMERICA (C. I. 0.)Case No. 1-R-1633.-Decided December 04, 1943Mr. Abe E. Fogelman,of New Bedford, Mass., for the Company.Mr. Antonio England,of New Bedford, Mass., for the T. W. U. A.Mr. Henry Wise,of Boston, Mass., for the Loom Fixers, SlasherTenders, and Knot Tiers.Mr.William E. G. Batty,ofNew Bedford, Mass., for theU. T. W. A.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the T. W. U. A., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Ramsay Mills, Inc., New Bedford, Massachusetts, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert E. Greene, TrialExaminer.Said hearing was held at New Bedford, Massachusetts,on November 9, 1943.The Company, the T. W. U. A., New BedfordLoom Fixers Union, Local No. 2, A. F. of L., herein called the LoomFixers, New Bedford Slasher Tenders and Helpers Union, Local No.345, A. F. of L., herein called the Slasher Tenders, New Bedford KnotTiers and Helpers Union, Local No. 1649, A. F. of L., herein called theKnot Tiers" and United Textile Workers of America, A. F. of L.,herein called the U. T. W. A., appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing upon the issues, andto file briefs with the Board.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'We shall hereinafter sometimes refer to the Loom Fixers,the Slasher Tenders, and theKnot Tiers collectively as the Locals.54 N. L. R. B., No. 6.31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRamsay Mills, Inc., is a Massachusetts corporation engaged at NewBedford, Massachusetts, in the business of weaving cloth, from rayon"yarn on a commission basis.All of the raw yarn used by the Companyis owned by other companies who ship it to the Company's mill frompoints outside the State of Massachusetts.Approximately all of thefinished products manufactured by the Company are shipped to pointsoutside the State of Massachusetts.The Company receives over$100,000 in commissions annually.The Company does not deny, andwe find, that it is engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.New Bedford Loom Fixers Union, Local No. 2, is a labor organ-ization affiliated with the United Textile Workers of America, andthe American Federation 'of Labor, admitting to membership em-ployees of the Company.New Bedford Slasher Tenders and Helpers Union, Local No. 345,is a labor organization affiliated with the United Textile Workers ofAmerica and the American Federation of Labor, admitting to mem-bership employees of the Company. ,New Bedford Knot Tiers and Helpers Union, Local No. 1649, is alabor organization affiliated with the United TextileWorkers ofAmerica and the American Federation of Labor, admitting to mem-bership employees of the Company.United Textile Workers of America, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to filing its petition herein the T. W. U. A. requested theCompany to recognize it as the exclusive bargaining representativeof the employees within an alleged appropriate bargaining unit.TheCompany refuses to accord such recognition unless and until the Boardhas' made a determination with respect to the appropriate, unit andcertified a labor organization as the exclusive bargaining representativeof such employees. RAMSAY MILLS, INC.33A statementpreparedby theRegional Director and introduced intoevidence at the hearing indicatesthat the T. W. U. A. and the U. T.W. A. each represents a substantial number of employees within theunit hereinafter found to be appropriate.2We find thata question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV.THE APPROPRIATE UNITThe T. W. U. A. contends that a bargaining unit comprised of allemployees of the Company, excluding executives, supervisory em-ployees and clerical employees, is appropriate.The U. T. W. A. andthe Locals dispute the appropriateness of 'a plant-wide unit, contend-ing that three separate craft units comprised of (1) slasher tendersand helpers, (2) loom fixers, and (3) knot tiers and helpers, employedby the Company constitute the only appropriate bargaining units.The record indicates that the Company's manufacturing operationsare completely integrated.The first step in the process of manufac-turing cloth takes place in the warping department where raw yarnis combined by means of machines to form the warp. Next the warpis treated with an oil and gelatine solution in the slashing room toprotect it from injury in the loom. From the slashing room the warpmoves to the weaving rooms where a knot tier, by means of a machine,ties the ends of the treated warp on a device on the loom known as aharness.Another operation called filling also takes place in theweaving rooms.Filling consists of winding yarn on bobbins whichare placed in the shuttles on the looms.The loom then interweavesthe warped yarn with the filling yarn to produce cloth. The Company'splant comprises 4 rooms : 2 weaning rooms, the slashing room, and aroom designated as the cloth and shipping room. The slasher tendersoperate the treating machines in the slashing room. The knot tiersoperate automatic knot tying machines in the weaving rooms.Theloom fixers maintain the 80 looms located in the 2 weaving rooms. Atpresent, the Company employs 3 slasher tenders and 3 helpers, 15 loomfixers, and 2 knot tiers and 2 helpers.Other categories of employeesworking in the plant are weavers, and several other classifications notnamed in the record.Each of the Locals claims 100 percent repre-2 The Regional Director reported that the T.W. U. A. submitted 50 application-for-mem-bership cards which bear the apparently genuine original signatures of persons whosenames appear on the Company's pay roll of October 12, 1943, which contains the names of110 persons within the alleged appropriate unit.The Regional Director's report furtherstates that the U. T. W. A. submitted the records of 25 persons who are dues paying membersof the locals and whose names appear on the aforesaid pay roll.567900-44-vol 54-4 34DECISION'S OF NATIONAL LABOR RELATIONS BOARDsentationin the group which it asserts to be an appropriate craftunit.In support of the contention that threeseparatecraft units areappropriate for the purposes of collectivebargaining,William E. G.Batty, a representative of the Loom Fixers, testified at thehearingthat for a period of about 20 years preceding December 1941 he hadacted as secretary of the New Bedford Textile Council, herein calledthe Council.The Council, composed of various American Federationof Labor textile workers'unions inthe vicinity of New Bedford, in-cluding the three Locals involved herein, has bargained on behalf ofitsmembers in all crafts with the various textile manufacturers inNew Bedford, who comprise the New Bedford CottonManufacturersAssociation, herein called the Association, for a number of years.TheCompany, although not a member of the Association, has observed thewage scale adopted by the Council and the Association.Whenchanges are made in saidwage scale,the Company is orally notifiedby a representative of the Council, usually Batty, and adjusts its payroll accordingly. In July 1939 the Council placed theCompany on itsunfair list because the Company refused to comply with the city-widewage scale then in effect pursuant to an agreement between the Coun-cil and the Association.As a result, all the Company's employeesstruck, and the Company's plant was shut down for a period of ap-proximately 3 days pending the negotiation of a settlement betweenthe Company and the Council. This settlement affected the wagesand working conditions of all the employees of the Company. Againin 1940 a dispute arose between the Company and the Loom Fixerswhich also occasioned a strike in which all employees of the Companyparticipated.The Locals claim that even though they are membersof the Council they continue to maintain their autonomy and mayrefuseto deal through the Council if they so desire.The Locals arealso affiliated with the U. T. W. A. and have a writtenagreementwith thatorganizationwhereby each localunion retains its localautonomy.William E. G. Batty,is alsochairman of the Interna-tional Executive Council of the U. T. W. A. and represented thatorganizationat the hearing.Inasmuch as the record shows that the' operations of the Company'smill are functionally coherent and completely integrated, and, sinceit is also evident that, in spite of the fact that each of the Locals hasmaintained formally separate identity,, the actual course of organiza-tion and collective bargaining which they, as members of the Council.,have followed with respect to the Company's employees has been onan industrialbasisfor the pastseveralyears, we are of the opinionthat the separateunitsrequested by the Locals are inappropriate forthe purposes of collective bargaining and we conclude that the plant- RAMSAY MILLS, INC.35wide unit requested by the T. W. U. A. is appropriate for suchpurposes.3We find that all employees of the Company, excluding executives,clerical employees, and all other employees with the authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.' THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject .to the limitations and additions set forth inthe Direction.At the hearing the U. T. W. A. requested that it be permitted toparticipate in the election in the event the Board denied the requestsof the Locals and found an industrial unit to be appropriate. The his-tory of organization indicates that the U. T. W. A. has an interest inthe proceeding by reason of the affiliation of the Locals.We shalltherefore direct thatits namebe placed on the ballot in the electionhereinafter directed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor.Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the` investigation to ascertain representa-tives for the purposes of collective bargaining with Ramsay Mills,Inc., New Bedford, Massachusetts, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during9 SeeMatter of Sagamore ManufacturingCo., 39 N. L. R B 909;Matterof Border CityMfg.Co, et al.,36 N. L.R. B. 678;Matter of Arkwright Corporat,on,36 N L.R B. 687;andMatter of Paeilc Mitts,53 N L.R. B 164. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid pay-roll period because they were ill or on vacation or temporarilylaidoff, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior-to the date of the election, to deter-mine whether they desire to be represented by Textile Workers Unionof America, C. I. 0., or by United Textile Workers of America, A. F.of L., for the purposes of collective bargaining, or by neither.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Direction of Election.